Title: From Thomas Jefferson to Edmond Charles Genet, 8 November 1793
From: Jefferson, Thomas
To: Genet, Edmond Charles



Sir
Germantown Nov. 8. 1793.

I have now to acknowledge and answer your letter of September 13. wherein you desire that we may define the extent of the line of territorial protection on the coasts of the United States observing that Governments and jurisconsults have different views on this subject.
It is certain that heretofore they have been much divided in opinion as to the distance from their sea-coasts to which they might reasonably claim a right of prohibiting the commitment of hostilities. The greatest distance to which any respectable assent among nations has been at any time given has been the extent of the human sight, estimated at upwards of 20 miles, and the smallest distance I believe claimed by any nation whatever is the utmost range of a cannon ball, usually stated at one sea-league. Some intermediate distances have also been insisted on, and that of three sea-leagues has some authority in its favor. The character of our coast remarkable in considerable parts of it for admitting no vessels of size to pass near the shores would entitle us in reason
 
to as broad a margin of protected navigation as any nation whatever. Not proposing however at this time, and without a respectful and friendly communication with the powers interested in this navigation, to fix on the distance to which we may ultimately insist on the right of protection, the President gives instructions to the officers acting under his authority to consider those heretofore given them as restrained for the present to the distance of one sea-league or three geographical miles from the sea shores. This distance can admit of no opposition as it is recognised by treaties between some of the Powers with whom we are connected in commerce and navigation, and is as little, or less than is claimed by any of them on their own coasts.
Future occasions will be taken to enter into explanations with them as to the ulterior extent to which we may reasonably carry our jurisdiction. For that of the rivers and Bays of the United States the laws of the several states are understood to have made provision, and they are moreover as being land-locked within the body of the United States.
Examining by this rule the case of the British brig Fanny taken on the 8th. of May last, it appears from the evidence that the capture was made four or five miles from the land; and consequently without the line provisionally adopted by the President as before mentioned. I have the honor to be with sentiments of respect and esteem Sir, Your most obedient and most humble servant
